Citation Nr: 1028889	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1973 
in the United States Navy, and from September 1976 to October 
1981 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, in part, denied service connection for a low back 
disability on the grounds that the evidence submitted was not new 
and material.

A video conference hearing was held in December 2005 with the 
Veteran in Lincoln, Nebraska, before the undersigned Veterans Law 
Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the Veteran's claim in July 2007, and later 
reopened and remanded the claim in October 2009.  The matter 
returns to the Board once again for appellate review.


FINDING OF FACT

The Veteran's low back disability is not etiologically related to 
service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
service, and arthritis may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of the VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the evidence that was needed to substantiate his claim; what 
information and evidence that VA will seek to provide and what 
information and evidence the Veteran was expected to provide, and 
that VA would assist him in obtaining evidence, but that it was 
his responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  An additional letter dated December 2009 
informed the Veteran of the criteria for establishing an 
effective date and disability rating.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the appellant's claim prior to its initial 
adjudication, such error was harmless given that service 
connection is being denied, and hence no rating or effective date 
will be assigned with respect to this claimed condition.

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, lay statements, and 
hearing transcripts have been associated with the claims file.  
The Board specifically notes that the Veteran was afforded VA 
examinations with respect to his disability.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
predicated on a review of the claims file; contain a description 
of the history of the disabilities at issue; and document and 
consider the relevant medical facts and principles.  

The Board notes that the VA examiner who conducted the Veteran's 
January 2010 VA examination was unable to provide an opinion as 
to the etiology of the Veteran's low back disorder without resort 
to speculation.  The U.S. Court of Appeals for Veterans Claims 
(Court) recently held that, in general, it must be clear on the 
record that the inability to opine on questions of diagnosis and 
etiology is not the first impression of an uninformed examiner, 
but rather an assessment arrived at after all due diligence in 
seeking relevant medical information that may have bearing on the 
requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 
(2010).  Before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence.  Id at 390.  
As discussed below, however, the examiner in this case provided a 
basis for his speculative opinion.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2009).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, including arthritis, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service treatment records indicate the Veteran underwent an 
enlistment examination in November 1969.  No relevant 
abnormalities were noted, and the Veteran denied a history of low 
back pain.  Additional examinations in November 1970, May 1971, 
and January 1973 yielded similar results.

Private records dated March 1973 show the Veteran was seen in 
November-December while home on leave from the Navy with 
complaints of lower and upper back pain.  Examination and x-rays 
revealed a pelvic torsion, rotation of the lumbar vertebrae to 
the right, and a scoliotic tension curve in the thoracic and 
cervical areas.  He received chiropractic treatment, and a lift 
was placed in the heel of his right shoe to reverse the pelvic 
torsion and lumbar vertebrae rotation.  

VA treatment records show the Veteran was seen for back pain in 
April 1973, subsequent to his discharge from the Navy.  These 
records indicate the Veteran fell off a ladder in October 1972, 
and that his back had continued to ache.  On examination, flexion 
was measured at 90 degrees and extension was measured at 30 
degrees.  Lateral motion and deep tendon reflexes were within 
normal limits, and straight leg raising was negative.  X-rays of 
the lumbar spine were normal.  The impression was that the 
Veteran may have a mild strain.  On VA examination that same 
date, the Veteran was diagnosed with low back syndrome, by 
history.

The Veteran underwent an examination in August 1976 prior to 
joining the Army.  The Veteran denied a history of low back pain 
and indicated his health was "excellent."  On examination, no 
relevant abnormalities were noted.  An additional examination in 
September 1981 yielded identical findings.

The Veteran submitted a statement in January 1982.  With respect 
to his back, he stated that he wrenched his back in November 1977 
while breaking up a fight.  He was given muscle relaxers and pain 
pills and went on sick call twice.  He also reported injuring his 
back in December 1979 when his jeep slid into a ditch.  He was 
treated with heat packs, pain pills, and muscle relaxers.  
Recovery took about four weeks.  He stated that a similar 
incident occurred while he was home on leave in March 1978.  He 
indicated that x-rays showed his vertebrae were out of line.  
Finally, he reported going on sick call at least four times for 
back pain while in Korea.

The Veteran underwent a VA examination in March 1982.  The 
Veteran reported sustaining a low back injury in November 1972 
when he slipped on the deck of a ship.  He received chiropractic 
treatment.  He reinjured his back in November 1977 during a 
fight, and again in December 1979 during an auto accident.  He 
was told he had low back pain syndrome.  An x-ray of the spine 
was normal.  The Veteran was diagnosed with low back pain 
syndrome secondary to recurrent injury.  A specific opinion 
regarding etiology was not provided.

Dr. C.J.C. wrote a letter in June 1998 regarding the Veteran's 
condition.  He indicated that the Veteran injured himself in July 
1996.  The Veteran was working on a corn planter when he slipped 
and sustained a jarring injury from his tailbone up to his neck.  
He had constant low back pain since that time.  He was diagnosed 
with chronic low back strain.

Dr. S.J.C. also wrote a letter in September 1999 with respect to 
the Veteran's condition.  He stated that the Veteran first 
reported for treatment in October 1996 for complaints of neck and 
low back pain related to a July 1996 work injury in which the 
Veteran slipped and fell while pulling an airplane out of a 
hanger.  The Veteran had chronic lumbosacral and cervical soft 
tissue injury, for which he received chiropractic treatment.

Dr. J.K.J. wrote a letter in September 2004.  He stated that he 
had treated the Veteran from October 1999 through April 2002 for 
low back pain, which the Veteran stated had started after an 
injury in the military.  The Veteran achieved some symptomatic 
relief, but Dr. J.K.J. indicated that the Veteran's low back 
injury was permanent.

The Veteran testified at an RO hearing in October 2004.  With 
respect to his back, he testified that in 1970 he got shocked by 
a sand molder that had shorted out.  He was thrown against a 
switch panel and wrenched his back.  He was treated with pain 
pills, and saw a chiropractor while he was on leave.  He also 
reported injuring his back when he slipped on the deck while 
carrying oxygen bottles in November 1972, and during a scuffle in 
his capacity as a military policeman.  He received pain pills, 
and also sought treatment from a chiropractor.  He denied a 
history of automobile accidents during service.

The Veteran also testified at a Board hearing in December 2005.  
In addition to the incidents described at the RO hearing, the 
Veteran also testified that he was driving a jeep in 1977 which 
slipped on ice and sped into a ditch, injuring his lower back.  
He was treated with heat packs, pain pills, and muscle relaxers.  
Surgery was also recommended.

Private treatment records dated June 2007 reflect diagnoses of a 
herniated disc at L5-S1, and degenerative disc disease and 
spondylosis involving the lumbar spine.

The Veteran was afforded a VA examination in January 2010.  The 
claims file was reviewed by the examiner.  The Veteran reported 
injuring his back as a result of an electric shock in 1970.  He 
was treated with pain pills and muscle relaxants, and sought 
private chiropractic treatment.  He returned to duty but 
continued to have pain which radiated down into his right lower 
extremity.  He sustained additional injuries as a result of two 
jeep accidents in the Army.  He worked as a police officer at a 
VA medical center.  He had continued low back pain but was able 
to do his job.  His pain was aggravated by long walking, bending, 
and sitting.  He continued to receive chiropractic treatment, and 
utilized over-the-counter pain medications, heat and ice.  He 
denied any incapacitating episodes.  He was able to perform his 
activities of daily living normally.
 
On examination, the Veteran walked with a normal gait.  There was 
no spasm, but there was some tenderness in the right sacroiliac 
joint area on palpation.  Flexion was 100 degrees, and extension 
was 40 degrees with pain.  Lateral flexion and rotation were both 
30 degrees bilaterally, with pain in the right sacroiliac joint.  
Deep tendon reflexes were 1+ in the knees and absent in the 
ankles.  There was no loss of sensation, and straight leg raising 
was negative bilaterally.  X-rays showed grade 1 
spondylolisthesis of L5 over S1, and mild diffuse degenerative 
changes seen as anterior spur formation and L5-S1 degenerative 
disc disease/facet arthopathy.  

The examiner was unable to comment on the etiology of the 
Veteran's disability without resort to speculation.  He stated 
that the Veteran had injuries to his back beginning in 1970, and 
that the Veteran reported pain the whole time that he was in 
service.  However, this appeared to be a soft tissue injury.  A 
1973 x-ray of the lumbar spine was normal.  The Veteran continued 
with pain in his lumbar spine.  A 2007 MRI showed degenerative 
disease of the lumbar spine and a small disc herniation.  
However, without x-ray evidence of disease involving the lumbar 
spine in service, it would be speculation on the part of the 
examiner to attribute current back pain to service.

Based on the evidence of record, the Board finds that service 
connection for a low back disability is not warranted.  VA 
treatment records show complaints and treatment of back pain in 
April 1973 secondary to a fall in October 1972 with some reported 
treatment after that time in November-December 1972.  The 
evidence also demonstrates that the Veteran has a current low 
back disability.  However, no etiological nexus has been 
established to link the Veteran's current condition to his injury 
in service.  The January 2010 VA examiner was unable to provide 
such an opinion without resort to speculation.  There is no other 
competent medical evidence in the record demonstrating such a 
link.

The Board notes the Veteran testified and submitted statements in 
support of his claim.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, while the Veteran is certainly competent to report injuries 
and pain sustained during service, he has not been shown to be 
competent to identify specific disorders based solely on 
observation.  Further, to the extent that the Veteran has 
asserted that his back disorders are the result of injuries in 
service, he has not demonstrated the medical knowledge required 
to establish such an etiological nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].  
Therefore, although the statements of the Veteran offered in 
support of his claim have been given full consideration by the 
Board, they are not considered competent medical evidence and do 
not serve to establish a medical nexus between these claimed 
disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are 
offered as evidence of continuity of symptomatology, the Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  See Buchanan v. 
Nicholson, supra.  As noted, in adjudicating his claims, the 
Board must evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As 
noted, competency of evidence differs from weight and 
credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

The Board acknowledges that the Veteran is competent to provide 
evidence of his own experiences.  The Board also notes that the 
Veteran was diagnosed with low back pain syndrome during his 
March 1982 VA examination secondary to recurrent injury, and that 
he reported pain ever since service in the September 2004 letter 
from Dr. J.K.J.  However, the only documented treatment for back 
pain in service was apparently while the Veteran was on leave in 
November-December 1972 with some continued complaints in March-
April 1972.  Service treatment records show the Veteran underwent 
additional examinations through September 1981, over 8 years 
after his initial documented complaints, with no additional 
findings related to the low back.  Indeed, the Veteran reported 
his condition as "excellent" in 1976 and 1981.   X-rays taken 
during the March 1982 VA examination were normal.  There are no 
further documented complaints of low back pain until 1998, when 
the Veteran reportedly injured himself on the job two years 
earlier.  Collectively, this evidence weighs heavily against the 
claim he now makes that he has had problems ever since service.  
The Board is not holding that corroboration is required.  Rather, 
the Board finds his assertions to be less credible than the 
normal contemporaneous records.  The Board notes that symptoms, 
not treatment, are the essence of any evidence of continuity of 
symptomatology.  However, with respect to a merits review, the 
lack of evidence of treatment may bear on the credibility of the 
evidence of continuity.  As such, the Board finds that the 
probative evidence is against the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).

The preponderance of the evidence is against finding that the 
Veteran has a low back disorder etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


